NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JIMMY LEE DAVIS,                                No. 21-15338

                Plaintiff-Appellant,            D.C. No. 3:20-cv-05805-JD

 v.
                                                MEMORANDUM*
KILOLO KIJAKAZI, Acting Commissioner
of Social Security; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                    James Donato, District Judge, Presiding

                           Submitted August 17, 2021**

Before:      SILVERMAN, CHRISTEN, and LEE, Circuit Judges.

      Jimmy Lee Davis appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging various claims. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under 28

U.S.C. § 1915(e)(2)(B)(ii). Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1998) (order). We affirm.

      The district court properly dismissed Davis’s action because Davis failed to

allege facts sufficient to state a plausible claim. See Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (a plaintiff must allege facts that “allow[ ] the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged”).

      Davis’s motion to proceed in forma pauperis (Docket Entry No. 3) is denied

as unnecessary because his in forma pauperis status continues in this court. All

other pending motions are denied.

      AFFIRMED.




                                          2                                     21-15338